 Case 3:20-cv-00918-NJR Document 10 Filed 09/17/20 Page 1 of 4 Page ID #42




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLEOTHER TIDWELL,

                       Plaintiff,

 v.                                            Case No. 20-cv-918-NJR

 LASHAYA DONABY, LATIKA BURNS,
 CASSANDRA CHITTY, RON
 SKIDMORE, ANGELA CRAIN, and
 MONICA QUICK,

                       Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Cleother Tidwell, an inmate of the Illinois Department of Corrections

currently incarcerated at Menard Correctional Center originally filed this Complaint in

the Circuit Court for the Twentieth Judicial Circuit, Randolph County, in the State of

Illinois. In his Complaint, Tidwell alleges that Defendants were deliberately indifferent

under the Eighth Amendment in treating his periodontal disease. He also raises state law

claims (Doc. 1-2, pp. 10-15).

       On September 10, 2020, Defendants Lashaya Donaby and Latika Burns removed

the case to this Court pursuant to 28 U.S.C. §§ 1441, 1443, and 1446 because the Court had

original jurisdiction of Tidwell’s claims involving constitutional issues under the Eighth

Amendment (Doc. 1, p. 2). Tidwell has filed an objection to that removal arguing that his

claims under 42 U.S.C. § 1983 do not require that the case be filed in federal court. But the

Court finds that the case is properly removed because it raises constitutional claims
                                        Page 1 of 4
 Case 3:20-cv-00918-NJR Document 10 Filed 09/17/20 Page 2 of 4 Page ID #43




pursuant to 42 U.S.C. § 1983, thus raising a federal question justifying removal. See 28

U.S.C. § 1331.

       Tidwell’s Complaint, however, will not go far. He is well-known to this Court

because he is subject to a filing restriction. See Tidwell v. Menard C.C. et al., No. 16-cv-384-

SMY (Doc. 43). The subject filing ban, issued on August 10, 2017, provides as follows:

       Cleother Tidwell is SANCTIONED with a $500 fine, to be paid before any
       other civil litigation will be filed. This fine is in addition to any other filing
       fees owed to this District. The Clerk of Court is DIRECTED to return all
       civil pleadings unfiled until the sanction is paid, and all habeas corpus
       filings will be summarily dismissed thirty days after filing, unless otherwise
       ordered by the Court. Documents submitted in connection with an appeal
       are excluded from the sanction.

(Case No. 16-cv-384-SMY, Doc. 43, p. 7). Tidwell appealed the filing ban. See Tidwell v.

Clendenin, et al., Appellate Case No. 17-3020 (“Appellate Case”). But the Seventh Circuit

denied Tidwell’s Motion for Leave to Appeal in Forma Pauperis, finding Tidwell failed to

identify “a good faith issue that the district court erred in denying [Tidwell’s] motions

and imposing sanctions and a filing ban.” (Appellate Case, Doc. 17). Subsequently, on

January 10, 2018, the appeal was dismissed for failure to pay the filing fee. (Appellate

Case, Doc. 20).

       Tidwell then began attempts to avoid the filing ban by filing cases in districts with

no connection to the claims or litigations involved in this case, perhaps in an effort to

avoid the subject filing ban. On April 2, 2018, Tidwell filed a civil rights action in the

Western District of Louisiana, bringing claims pertaining to his incarceration at

Lawrence. See Tidwell v. Kink, Case No. 18-cv-959-DRH. That action was transferred to

this District for improper venue. On April 18, 2018, the presiding judge administratively

                                         Page 2 of 4
 Case 3:20-cv-00918-NJR Document 10 Filed 09/17/20 Page 3 of 4 Page ID #44




closed the case and advised Tidwell that continued attempts to avoid the filing ban might

result in additional sanctions. See Tidwell v. Kink, Case No. 18-cv-959-DRH, Doc. 4, p. 3.

Tidwell did the same thing in the Northern District of New York, and that case was

transferred to this District and closed on June 6, 2018. See Tidwell v. John/Jane Does, Case

No. 18-cv-1181-NJR. He also brought a suit regarding Lawrence in the Southern District

of West Virginia with the same result. See Tidwell v. Kink, Case No. 18-cv-1691-MJR. He

attempted yet again to file suit against healthcare unit staff at Lawrence in the Northern

District of Texas. Tidwell v. Cunningham, Case No. 18-cv-1448-SMY. This time the Court

not only closed his case but again sanctioned Tidwell as follows:

       Cleother Tidwell is SANCTIONED with an additional $500 fine, to be paid
       before any other civil litigation will be filed. This fine is in addition to any
       other filing fees and/or sanctions owed to this District. The Court also
       reimposes the filing ban on the same conditions as previously imposed. In
       accordance with this precedent, Plaintiff may seek modification or
       rescission of this Order, by filing a motion in this Court no earlier than two
       years from the date of entry of this Order, assuming that he fails to pay the
       balance of his filing fees within that 2-year time period.

(Case No. 18-cv-1448-SMY, Doc. 9, pp. 3-4). Tidwell appealed the closing of his case and

additional sanction (Doc. 10) but later voluntarily dismissed the appeal. See Tidwell v.

Cunningham, Appellate Case No. 18-3079 (Docs. 4-5). Thus, the additional filing

restriction remains in effect.

       The Court notes that Defendants’ removal was proper despite the filing restriction.

In re Matter of Skupniewitz, 73 F.3d 702, 705 (7th Cir. 1996) (sanction against plaintiff that

prohibited filing complaints or motions did not prevent defendants from removing the

action to federal court). But Tidwell cannot dodge the filing restriction by filing an action


                                        Page 3 of 4
 Case 3:20-cv-00918-NJR Document 10 Filed 09/17/20 Page 4 of 4 Page ID #45




in state court and waiting for the defendants to remove it. Now that his scheme to avoid

the filing ban by filing in different federal district courts has been thwarted, it appears he

is merely turning to state court in a further attempt to avoid the filing restriction. This

conduct is similar to other restricted filers, who remain undeterred by a filing restriction

imposed in one federal judicial district and simply begin filing lawsuits in either other

federal judicial districts or in state court. See Akers v. United States, Case Nos. 20-cv-581-

JPG (Doc. 13), 20-cv-592-JPG (Doc. 8), and 20-cv-638-JPG (Doc. 8) (administratively

closing cases removed from the Circuit Court for the First Judicial Circuit, Williamson

County, Illinois). This Court does not tolerate such conduct. Doing so would render the

filing restriction meaningless. This case represents yet another attempt by Tidwell to

circumvent the filing restriction and the sanction fees. This Court will not allow him to

proceed in this manner.

       Accordingly, this case shall be ADMINISTRATIVELY CLOSED.


       IT IS SO ORDERED.

       DATED: September 17, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 4 of 4
